Citation Nr: 0301238	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the RO 
which denied service connection for a low back disability.  


REMAND

At various times during the pendency of this appeal, the 
veteran indicated that he wanted a hearing before a 
hearing officer at the RO and a hearing before a member of 
the Board at the local RO.  The veteran was not scheduled 
for either type of hearing.  

In August 2000, the Board remanded the appeal so that the 
veteran could clarify whether he wanted a local and/or a 
Travel Board hearing.  The veteran did not respond to 
clarification letter.  He was then scheduled for a Travel 
Board hearing in September 2002.  However, several letters 
notifying him of the Travel Board hearing were returned to 
VA by the U.S. Postal Service.  The veteran did not appear 
at the scheduled hearing in September 2002.  A motion to 
reschedule a Travel Board hearing was received from the 
veteran's representative in September 2002.  In January 
2003, the Board found the veteran's failure to report for 
the Travel Board hearing was with good cause and granted 
the motion to reschedule a Travel Board hearing.  
38 C.F.R. § 20.704(d) (2002).  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' 
Appeals.  

By this REMAND, the Board intimates no opinion; either 
legal or factual, as to any final determination warranted 
in this case.  No action is required of the veteran until 
he is notified by the RO.  The purpose of this REMAND is 
to afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


